NORTH CAROLINA                                       IN THE GENERAL COURT OF JUSTICE
                                                         SUPERIOR COURT DIVISION
GUILFORD COUNTY                        rv,                      20 CVS 4461


NATTY GREENE'S BREWING - '
COMPANY, LLC, NATTY GREENE'S
DOWNTOWN, LLC. EJE, INC. dlb/a CAFE.
PASTA, NATTY GREENE'S CREEKSIDE.
LLC d/b/a KAU, JAKE'S DINER OF                          FIRST AMENDED COMPLAINT
WENDOVER. INC. d/b/a JAKE's DINER.
DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
OF DRAWBRIDGE, INC. d/b/a JAKE'S
DINER, JAKE'S. OF BATTLEGROUND.
LLC d/b/a JAKE'S DINER, RIO GRANDE
#14, INC d/b/a RIO GRANDE MEXICAN
KITCHEN, RIOS, INC. d/b/a. RIO GRANDE
MEXICAN KITCHEN and RIO GRANDE
FRIENDLY. INC. d/b/a RIO GRANDE
MEXICAN KITCHEN.

                Plaintiffs,

         v.

TRAVELER'S CASUALTY INSURANCE
COMPANY OF AMERICA, TRAVELER'S
INDEMNITY COMPANY, SENTINEL
INSURANCE COMPANY. LIMITED,
UTICA NATIONAL INSURANCE GROUP,
FRANKENMUTH MUTUAL INSURANCE
COMPANY and STATE AUTOMOBILE.
MUTUAL INSURANCE COMPANY,

                Defendants.



   NOW COME Plaintiffs and file this Complaint and allege and say:

                                PARTIES & JURISDICTION

    1.        Plaintiffs are entities that own and operate restaurants and bars in Guilford County.

    North Carolina.




   Case 1:20-cv-00437-CCE-JEP Document 10 Filed 05/18/20 Page 1 of 7
2.      At all times mentioned herein, Defendants were licensed to do business irk the State

of North Carolina, selling business owners, property and casualty insurance policies to

bars, restaurants, caterers, banquet halls, and other hospitality businesses.

3.      Each of the defendants sold an insurance policy effective at all relevant times to at

least one of the plaintiffs which provided applicable insurance coverage as alleged herein.

4.      This Court has jurisdiction over this matter because all named Plaintiffs are

residents of.Guilford County and each of the defendants sold insurance products to them

in this county.

5.      The Centers for Disease Control and the World Health Organization ("WHO")have

for years been warning about the possibility of an airborne virus that could cause a

worldwide scare and pandemic.

6.      Coronavirus (COVID-19) (hereinafter "the virus") is a highly contagious airborne

virus that has rapidly spread and continues to spread across the World. The fear that it

would arrive and spread in the United States was particularly great throughout March, 2020

and, eventually, it did arrive.

7.      WHO has declared the virus to be a pandemic.

8.      The fear of the COVID-19 pandemic is a crisis that has impacted American life on

a massive scale including the public's ability to congregate in bars and restaurants.

9.      In an effort to prevent the virus from arriving, and then from further spreading,

federal and state authorities have mandated social distancing and have greatly limited the

number of people who can gather in any given setting.

10.     Greensboro restaurants and bars were poised to seize on the positive economic

impact of both the Atlantic Coast Conference ("ACC") and National Collegiate Athletic




                                          2


Case 1:20-cv-00437-CCE-JEP Document 10 Filed 05/18/20 Page 2 of 7
Association ("NCAA") basketball tournaments that were to be hosted at the. Greensboro

Coliseum.

11.    Businesses had been planning and investing for yearsto reap the economic benefits

from the two week period from March 9-21, 2020.

12.    In particular, Natty Greene's Brewing Company, LLC had its new location directly

across from the.Greensboro Coliseum and was prepared and ready to seize the opportunity

to earn its necessary operating revenue for the year.

13.    Crowds began to fill Greensboro restaurants and bars leading up to and at the

beginning of the ACC Tournament.

14.    On Wednesday, March 11,:2020, public fear and commotion that the virus would

arrive and spread caused the Atlantic Coast Conference to order fans to not to attend the

ACC Tournament on the following:day.

15.    On Thursday, March 12, 2020, the Atlantic Coast Conference cancelled the

tournament. The. NCAA quickly followed suit.

16.    In an effort to prevent the arrival and spread of the virus at locations throughout the

State, North Carolina.Governor Roy Cooper on March 17, 2020 issued Executive Order

No. 118 which ordered the complete closure of the "dine-in" portion of restaurants for the

plaintiffs. Furthermore, Governor Cooper's order was clear: - Bars are directed to close.-

A violation of the Order was deemed by the Governor to be a crime.

17.    On March 27, 2020, Governor Cooper issued Executive Order No. 121 that: (a)

directs North. Carolina residents to stay in their homes except when performing "essential"

activities; (b) prohibits gatherings of 10 or more people; and (c) requires "non-essential"

businesses to cease operations. Governor Cooper did not issue this Order because of




Case 1:20-cv-00437-CCE-JEP Document 10 Filed 05/18/20 Page 3 of 7
damages being caused by the virus itself, but instead to "mitigate community spread- of

the virus, i.e., to prevent or minimized damages potentially caused by the virus. However.

the Governor's Order and the fear and commotion created an entirely different category of

damages for the plaintiffs.

18.    Public fear and commotion and, significantly. the governmental actions and

closures implemented because of and in response to the threat of the virus have caused

Plaintiffs to incur significant financial losses and damages.

19.     Since that date of Governor Cooper's. Order, countless North Carolina bar and

restaurant operators, among other businesses, have made claims under their business

owner, property and casualty insurance policies to recover the business revenues they have

lost, and continue to lose, as a result of the public fear and commotion concerning the

virus, the closures implemented to prevent the arrival and spread of the virus and Governor

Cooper's Executive Order.

20.    Insurers, including Defendants, have denied every or nearly every claim for lost

business revenues by claiming their insureds have no coverage for various incorrect

reasons. The policies provide coverage for loss of business revenues. Defendants accepted

premiums for such coverage and now, when the critical time of need has arrived for their

insureds, they refuse to provide the coverage for their restaurant and bar policyholders.

21.    At all times mentioned herein, the insurance policies sold by Defendants provide

coverage for the plaintiff restaurants/premises for loss of business revenues and the

physical loss of that money, The income not arriving was as physical as it can get and the

very reason for the purchase of the insurance offered for sale by Defendants.




                                          4


Case 1:20-cv-00437-CCE-JEP Document 10 Filed 05/18/20 Page 4 of 7
22.     Plaintiffs have performed all obligations imposed upon them by the policies

including, but not limited to, the payment of premiums and the timely reporting of claims

to the Insurer's agents.

23.     Some of Defendants' policies exclude coverage "caused directly or indirectly by

... virus.- Others do not. None, however, exclude coverage for damages caused by public

fear ands commotion and/or governmental action implemented in an effort to prevent the

arrival of the virus or to mitigate the spread of the virus as opposed to damages caused by

the virus itself.

24.     Some of Defendants' policies define in their exclusions a virus to be an agent that

"induces disease" as opposed to causing wet or dry rot. Others do not make such a

distinction and use the:terms "rot" and "virus" interchangeably as if they are synonyms

25.     None of the policies define "Direct Physical Loss.- It is hard to imagine that the

loss of business revenues can be anything but "direct" and "physical." To be sure, money

that was previously physically arriving is'now not physically arriving. It was because of

the possibility of these monetary physical losses that. Plaintiffs chose to pay policy

premiums to Defendants for decades.

                           FIRST CAUSE OF ACTION
               ('Fora Declaratory Judgment, N.C.G.S. §1-253, et,seq.)

26.     Plaintiffs reallege the allegations contained above.

27.     While Plaintiffs' damages continue to accrue, at this critical time a declaratory

judgment is necessary to resolve a real bona fide dispute that exists between the parties

(and many other claimants) regarding Defendants' vague insurance policies.

28.     N.C. Gen. Stat §1-253, et seq. permits North Carolina courts to resolve such

disputes through the entry of a declaratory judgment.



                                          5


Case 1:20-cv-00437-CCE-JEP Document 10 Filed 05/18/20 Page 5 of 7
 29.    Plaintiffs seek such a declaration of the Court that coverage exists under the

 Defendants' policies for the damages caused by public fear and commotion and the

 governmental closures implemented as a result of the threat:of the arrival and potential

 spread of the the virus.

                            SECOND CAUSE OF ACTION
                               (For Breach of Contract)

 30.    Plaintiffs reallege the allegations contained above.

31.     Defendants entered into a contract with Plaintiffs as alleged herein for which

 Plaintiffs have paid policy premiums.

 32.    Defendants have breached those contracts by not paying what they owe toPlaintiffs

 pursuant to the policies/contracts entered, into between the parties.

 33.    Although each Plaintiff's damages from the breaches:are ongoing they have to date

 already suffered significant damages.

 34.    Plaintiffs have each been damaged as a result of the breach of contract by the

 Defendant:with which they have entered into acontract and are entitled to recover in excess

 of $25,000.

 WHEREFORE. Plaintiffs pray the. Court for the following relief:

 1.     That the Court declare Plaintiffs have all applicable coverages under the insurance

 policies sold to them by Defendants;

2.      Compensatory Damages inexcess"of $25,000;

 3.     Costs and pre and post-judgment interest as permitted by North Carolina law; and

 4.     For such other and further relief that the Court deems proper.




                                           6


Case 1:20-cv-00437-CCE-JEP Document 10 Filed 05/18/20 Page 6 of 7
      This the 8th day of April, 2020.

                                              atibv- I<A/
                                              Drew Brown
                                              Jeffrey K. Peraldo
                                              James R. Faucher
                                              Attorneysfor Plaintiffs

FOR THE FIRM:

Brown, Faucher, Peraldo & Benson, PLLC
Greensboro Law Center
822 N. Elm St., Suite 200
Greensboro, North Carolina 27401
Telephone: (336) 478-6000
Facsimile: (336) 273-5597
drew@greensborolawcenter.com
jeff@greensborolawcenter.com
iames@greensborolawcenter.com




                                         7


     Case 1:20-cv-00437-CCE-JEP Document 10 Filed 05/18/20 Page 7 of 7
